DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/20/2021, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lukis et al. U.S. PGPub 2007/0038531 and Edwards et al. U.S. PGPub 2012/0330449.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukis et al. U.S. PGPub 2007/0038531 in view of Edwards et al. U.S. PGPub 2012/0330449 and Packer et al. U.S. Patent 6,152,657.
Regarding claim 1, Lukis discloses a method comprising: 
•    at a computer-aided drafting engine, receiving a set of manufacturing options associated with a manufacturing facility, the set of manufacturing options (e.g. tools and/or machining actions) comprising a plurality of stock cross-sections (e.g. different tool sizes) (e.g. pg. 6, ¶51-52; pg. 8-9, ¶65 and 69; pg. 16-17, ¶130-131);
•    at the computer-aided drafting engine: determining a virtual feature of a virtual model (e.g. CAD file) (e.g. pg. 6, ¶54; pg. 7-8, ¶59-65; pg. 13, ¶100-1015; pg. 14, ¶109-111; pg. 15, ¶117; pg. 16-17, ¶130-133);
•    for the virtual model, automatically determining a first minimum stock geometry (e.g. minimum acceptability) based on a machining feasibility analysis of the virtual feature (e.g. pg. 6, ¶54; pg. 7-8, ¶59-65; pg. 13, ¶100-1015; pg. 14, ¶109-111; pg. 15, ¶117; pg. 16-17, ¶130-133);
•    automatically selecting a first stock cross-section (e.g. first tool/endmill) from the plurality based on the minimum stock geometry (e.g. pg. 6, ¶54; pg. 7-8, ¶59-65; pg. 13, ¶100-1015; pg. 14, ¶109-111; pg. 15, ¶117; pg. 16-17, ¶130-133); and
•    prompting a user to adjust the virtual feature (e.g. proposed modification to CAD file) to reduce manufacturing cost based on the set of manufacturing options, comprising:
•    determining a first value of a manufacturing cost parameter (e.g. initial quote for CAD file) for a first combination of manufacturing options of the set, the first combination comprising the first stock cross-section (e.g. pg. 6, ¶54; pg. 7-8, ¶59-65; pg. 13, ¶100-1015; pg. 14, ¶109-111; pg. 15, ¶117; pg. 16-17, ¶130-133); 

•    providing the first and second values of the manufacturing cost parameter to the user (e.g. pg. 6, ¶54; pg. 7-8, ¶59-65; pg. 13, ¶100-1015; pg. 14, ¶109-111; pg. 15, ¶117; pg. 16-17, ¶130-133).
 	Regarding claim 13, Lukis discloses a method comprising:
•    at a computer-aided drafting engine, receiving a set of cutting tool geometries associated with a manufacturing facility (e.g. pg. 6, ¶51-52; pg. 8-9, ¶65 and 69; pg. 16-17, ¶130-131);
•    at the drafting engine, determining a virtual feature of a virtual model (e.g. pg. 6, ¶54; pg. 7-8, ¶59-65; pg. 13, ¶100-1015; pg. 14, ¶109-111; pg. 15, ¶117; pg. 16-17, ¶130-133);
•    automatically selecting a first cutting tool geometry from the set with a greatest dimension suitable for machining a real part according to the virtual feature (e.g. pg. 6, ¶54; pg. 7-8, ¶59-65; pg. 13, ¶100-1015; pg. 14, ¶109-111; pg. 15, ¶117; pg. 16-17, ¶130-133); and
•    prompting a user to adjust the virtual feature to enable machining of the real part with a second cutting tool (e.g. pg. 6, ¶54; pg. 7-8, ¶59-65; pg. 13, ¶100-1015; pg. 14, ¶109-111; pg. 15, ¶117; pg. 16-17, ¶130-133).
  	Regarding claims 1 and 13, Lukis discloses selecting from a plurality of available tools with varying cross-sections (e.g. pg. 6, ¶51-52; pg. 16, ¶125), but does not explicitly disclose the tools being tools available at a manufacturing facility.
 	Edwards discloses a computer-aided drafting engine that selects from a set of available cutting tools located at a manufacturing facility (e.g. pg. 2-3, ¶32; pg. 6-7, 59 and 62; Fig. 5A).
 	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to select from a set of available cutting tools at the manufacturing facility. One of ordinary skill in 

 	Regarding claims 1, 4, 15 and 16, Lukis discloses using multiple different endmills, but does not explicitly disclose using endmills with different materials, endmills with different cutting surfaces, or particularly using a flat and ball nose endmills.
 	Packer discloses using endmills with different materials, endmills with different cutting surfaces, or particularly using a flat and ball nose endmills (e.g. col. 5-6, lines 64-7; col. 6, lines 58-67; col. 7, lines 54-62).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use different types of endmills with different characteristics. One of ordinary skill in the art would have been motivated to do this in order to utilize an endmill optimal for machining.
 	Therefore, it would have been obvious to modify Lukis with Edwards and Packer to obtain the invention as specified in claims 1-20.

	
	Regarding claim 2, Lukis discloses the method of Claim 1, wherein the second combination of manufacturing options comprises a second stock cross-section (e.g. pg. 6, ¶54; pg. 7-8, ¶59-65; pg. 13, ¶100-1015; pg. 14, ¶109-111; pg. 15, ¶117; pg. 16-17, ¶130-133).
 	Regarding claim 3, Lukis discloses the method of Claim 2, wherein the second stock cross-section comprises a smaller length dimension than the first stock cross-section (e.g. pg. 6, ¶54; pg. 7-8, ¶59-65; pg. 13, ¶100-1015; pg. 14, ¶109-111; pg. 15, ¶117; pg. 16-17, ¶130-133).
 	Regarding claim 5, Lukis discloses the method of Claim 1, wherein the pre-defined set of manufacturing options further comprises a set of cutting tools, wherein the first combination of 
 	Regarding claim 6, Lukis discloses the method of Claim 5, wherein the second cutting tool comprises a cutting tool associated with a second virtual feature of the virtual model (e.g. pg. 6, ¶54; pg. 7-8, ¶59-65; pg. 13, ¶100-1015; pg. 14, ¶109-111; pg. 15, ¶117; pg. 16-17, ¶130-133).
 	Regarding claim 7, Lukis discloses the method of Claim 1, wherein prompting the user to adjust the virtual feature comprises prompting the user to loosen a tolerance (e.g. pg. 5, ¶47; pg. 13, ¶104).
 	Regarding claim 8, Lukis discloses the method of Claim 1, wherein prompting the user to adjust the virtual feature comprises prompting the user to increase an internal fillet radius (e.g. pg. 1, ¶11; pg. 13, ¶103).
 	Regarding claim 9, Lukis discloses the method of Claim 1, wherein the manufacturing cost parameter comprises at least one of: manufacturing cost, manufacturing time, material volume, or material removal volume (e.g. pg. 6, ¶54; pg. 7-8, ¶59-65; pg. 13, ¶100-1015; pg. 14, ¶109-111; pg. 15, ¶117; pg. 16-17, ¶130-133).
 	Regarding claim 10, Lukis discloses the method of Claim 1, wherein prompting the user to adjust the virtual feature further comprises: 
•    determining a suggested change (e.g. proposed modification) for the virtual feature based on the second combination of manufacturing options (e.g. pg. 6, ¶54; pg. 7-8, ¶59-65; pg. 13, ¶100-1015; pg. 14, ¶109-111; pg. 15, ¶117; pg. 16-17, ¶130-133),
•    wherein the suggested change is provided to the user with the second value of the manufacturing cost parameter (e.g. pg. 6, ¶54; pg. 7-8, ¶59-65; pg. 13, ¶100-1015; pg. 14, ¶109-111; pg. 15, ¶117; pg. 16-17, ¶130-133).
 	Regarding claim 11, Lukis discloses the method of Claim 1, further comprising:

 	Regarding claim 12, Lukis discloses the method of Claim 1, wherein automatically determining a first minimum stock geometry comprises determining a stock orientation, wherein the first value of the manufacturing cost parameters is calculated based on the stock orientation (e.g. pg. 6, ¶54; pg. 7-8, ¶59-65; pg. 13, ¶100-1015; pg. 14, ¶109-111; pg. 15, ¶117; pg. 16-17, ¶130-133).
 	Regarding claim 14, Lukis discloses the method of Claim 13, further comprising: after prompting the user to adjust the virtual feature, transmitting a production order to the manufacturing facility for the virtual model over a computer network (e.g. pg. 4, ¶38; pg. 10, ¶81; pg. 14, ¶112).
 	Regarding claim 17, Lukis discloses the method of Claim 16, wherein the second cutting tool is shorter than the first cutting tool (e.g. pg. 6, ¶51-52; pg. 8-9, ¶65 and 69; pg. 16-17, ¶130-131).
 	Regarding claim 18, Lukis discloses the method of Claim 13, further comprising: calculating a machining time for the first and second cutting tools, respectively; and providing the machining times for the first and second cutting tools to the user (e.g. pg. 8, ¶65-66; pg. 10, ¶86).
 	Regarding claim 19, Lukis discloses the method of Claim 1, wherein prompting the user to adjust the virtual feature further comprises:
•    determining a suggested change for the virtual feature based on the second cutting tool (e.g. pg. 6, ¶54; pg. 7-8, ¶59-65; pg. 13, ¶100-1015; pg. 14, ¶109-111; pg. 15, ¶117; pg. 16-17, ¶130-133); and
•    providing the suggested change to the user along with a parameter associated with the second tool (e.g. pg. 6, ¶54; pg. 7-8, ¶59-65; pg. 13, ¶100-1015; pg. 14, ¶109-111; pg. 15, ¶117; pg. 16-17, ¶130-133).
 	Regarding claim 20, Lukis discloses the method of Claim 19, further comprising: receiving a user confirmation of the suggested change, and, in response:

•    transmitting a production order to the manufacturing facility for the virtual model over a computer network (e.g. pg. 4, ¶38; pg. 10, ¶81; pg. 14, ¶112).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
September 29, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116